Citation Nr: 0125874	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  01-00 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for thoracic myositis, 
as secondary to the service connected residuals of right knee 
patellar fracture.

2.  Entitlement to service connection for cervical myositis, 
as secondary to the service connected residuals of right knee 
patellar fracture.

3.  Entitlement to service connection for lumbar myositis, as 
secondary to the service connected residuals of right knee 
patellar fracture.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
November 1953.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  On August 29, 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In the present claim, the veteran has presented medical 
evidence in the form of a June 1998 private medical statement 
that he has been diagnosed with lumbosacral, thoracic, and 
cervical myositis that is etiologically related to his 
service-connected right knee disability.  A subsequent, 
August 1998 VA examination report confirmed the diagnoses of 
cervical and lumbar paravertebral myositis.  However, the 
examiner opined that these conditions are not related to the 
service connected right knee disability.

While the private examiner recited a history of the veteran's 
inservice right knee injury and treatment in arriving at his 
June 1998 opinion, he did not state he had reviewed the 
claims file or the veteran's medical history personally.  In 
contrast, the VA examiner indicated he had reviewed the 
medical records in arriving at his August 1998 opinion.  
Review of the claims file reflects that the same physician 
has examined the veteran the several times, and that he 
provided the opinion upon which the RO based its original 
grant of service connection for the right knee disability.  
In this opinion, the physician demonstrated a careful study 
and review of the veteran's medical history to that date.

Nonetheless, the veteran submitted additional private medical 
evidence in January 2001 in support of his claim.  Moreover, 
review of the claims file reveals several medial expert 
opinions offered by another private physician, who then 
indicated he had treated the veteran.  The earliest such 
evidence is dated in 1981.  The Board finds it would be 
helpful therefore to obtain treatment records from these 
private physicians.

Under the revised law and regulations, an attempt to obtain 
any private medical records must be made.  See 66 Fed. Reg. 
45631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1)).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers, both 
VA and non-VA, who have treated him for 
his claimed lumbar, thoracic, and 
cervical myositis.  After obtaining any 
necessary release the RO should request 
that all identified health care providers 
furnish eligible copies of all medical 
records of treatment accorded the veteran 
for his claimed lumbar, thoracic, and 
cervical myositis.  In particular, the RO 
should obtain any and all records of 
treatment accorded the veteran by Jose 
Luis Lozada Rivera, M.D. and Juan 
Rodriguez Colon, M.D. of Caguas, Puerto 
Rico, Roberto Alvarez Swihart, M.D., of 
Aibonito, Puerto Rico, and at VA Medical 
Center (MC) in San Juan, Puerto Rico.

2.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
See 66 Fed. Reg. 45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(e)).

3.  The veteran should be scheduled for a 
VA orthopedic examination by a board 
certified specialist, if available, to 
determine the existence and etiology of 
any currently manifested lumbar, thoracic, 
or cervical myositis.  All necessary tests 
and studies should be accomplished and all 
findings reported in detail.  The claims 
file should be made available to the 
physician for review and the examination 
report should reflect that the claims file 
was reviewed.  The physician is requested 
to offer an opinion as to whether it is as 
likely as not that any currently 
manifested lumbar, thoracic, or cervical 
myositis is proximately due to or the 
result of, or been chronically worsened 
by, his service connected right knee 
disability.  If lumbar, thoracic, or 
cervical myositis cannot be medically 
linked to the service connected right knee 
disability, the physician should clearly 
and specifically so indicate in the 
examination report.  A complete rationale 
for all opinions offered should be 
provided.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is reminded that it is his responsibility to report for 
examination as scheduled, and in the development of his case, 
and that the consequences for failing to report for VA 
examination without cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2001). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




